                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF


v.                                Case No. 1:13-cr-10007-003


CLAUDIE J. MILLER                                                                  DEFENDANT

                                            ORDER

       Before the Court is Defendant Claudie J. Miller’s Motion for Compassionate Release.

(ECF No. 329). The Court finds that no response is necessary and that the matter is ripe for

consideration.

                                      I. BACKGROUND

       On July 2, 2013, Defendant pleaded guilty to one count of conspiracy to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846. On April 23, 2014,

the Court entered a judgment, sentencing Defendant to a 140-month term of imprisonment, a 3-

year term of supervised release, and a $100 special assessment.

       On April 1, 2020, Defendant filed the instant pro se motion, seeking a compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and Section 603(b) of the First Step Act of 2018

(the “FSA”). He also asks the Federal Bureau of Prisons (the “BOP”) to file a compassionate

release motion on his behalf.

                                       II. DISCUSSION

       As stated above, Defendant seeks a compassionate-release reduction of his sentence

pursuant to the FSA. “A court’s ability to modify a sentence after it has been imposed is extremely

limited.” United States v. Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *2 (N.D. Iowa Jan.

8, 2020). One way a court may modify a sentence is through “compassionate release,” as outlined
in 18 U.S.C. § 3582(c)(1)(A), which was recently modified by the FSA. Pub. L. No. 115-391, 132

Stat. 5194, at 5239.

         Defendant bears the burden of showing that compassionate release is appropriate. United

States v. Mitchell, No. 5:10-cr-50067-001, 2020 WL 544703, at *1 (W.D. Ark. Feb. 3, 2020)

(citing United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016)). Relief is available under the

FSA if the Court finds: (1) that the requested sentence reduction is warranted due to “extraordinary

and compelling reasons;” (2) that the sentencing factors set forth in 18 U.S.C. § 3553(a) support a

reduction “to the extent that they are applicable;” and (3) that a reduction would be consistent with

any applicable policy statements issued by the Sentencing Commission. 18 U.S.C.

3582(c)(1)(A)(i). The Court must first determine whether Defendant’s motion is properly raised.

If so, the Court will reach the above-listed issues.

         As a threshold matter, Defendant must satisfy certain procedural requirements before filing

a compassionate-release motion. “Before the enactment of the FSA, a motion for compassionate

release had to be filed by the Director of the [BOP] and an inmate could not unilaterally file one

with the court.” Mitchell, 2020 WL 544703, at *1. However, the FSA now permits an inmate to

seek a compassionate release directly from the sentencing court “after the defendant has fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A)(i). Defendant bears the burden of showing that

he exhausted his administrative rights with the BOP before filing a compassionate-release motion.

United States v. Davis, No. 2:15-CR-20067-SHM, 2019 WL 6898676, at *1 (W.D. Tenn. Dec. 18,

2019).




                                                  2
        The BOP has outlined the administrative exhaustion process in its Program Statement No.

5050.50. In short, a request for compassionate release must first be submitted to the warden of the

BOP facility the defendant is housed in. 28 C.F.R. § 571.61(a). If the warden approves the request,

it is sent to the BOP’s general counsel for approval. 28 C.F.R. § 571.62(A)(1). If the general

counsel approves the request, it is sent to the BOP’s director for a final decision. 28 C.F.R. §

571.62(A)(2). If the director approves, he or she will ask the U.S. Attorney in the applicable

judicial district to file a compassionate-release motion on BOP’s behalf. 28 C.F.R. § 571.62(A)(3).

        If the warden of the defendant’s BOP facility denies the compassionate-release request, the

defendant must appeal the decision pursuant to the BOP’s Administrative Remedy Program.1 28

C.F.R. § 571.63(a). If the request is denied by the BOP’s general counsel or director, that decision

is considered a final administrative decision and the defendant’s administrative remedies are

exhausted at that time. 28 C.F.R. § 571.63(b-c).

        Defendant has not shown that he has exhausted the BOP’s administrative process before

filing the instant motion. He has not shown that he has even begun the administrative process by

asking the warden of his BOP facility for compassionate release. In fact, it appears that his

supporting brief asks the warden to do so, as it begins with what appears to be a letter dated January

22, 2020, asking Warden DeWayne Hendrix of FCI-Forrest City Low to file a motion for

compassionate release on his behalf. Defendant provides no evidence of whether Warden Hendrix

has received this request or made a decision on it, and if so, what action Defendant then took with

respect to the BOP’s appeal process. The Court cannot find from the record that Defendant has

fully exhausted his administrative remedies with the BOP before filing this motion.

        For this reason, the Court finds that Defendant lacks standing to bring this motion at the


1
  If the warden does not respond to the request, the defendant’s administrative remedies are deemed exhausted after
thirty days. 18 U.S.C. § 3582(c)(1)(A)(i).

                                                        3
moment, and thus, the Court cannot consider it. Defendant’s motion should be denied without

prejudice to his refiling the motion in the future if he exhausts his administrative remedies within

the BOP. See United States v. Mendoza, No. CR103131DWFFLN, 2019 WL 6324870, at *4 (D.

Minn. Nov. 26, 2019).

                                      III. CONCLUSION

       For the above-discussed reasons, the Court finds that Defendant has not shown that he has

fully exhausted his administrative remedies before filing the instant motion for a compassionate

release. Accordingly, Defendant’s motion (ECF No. 329) is hereby DENIED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 2nd day of April, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 4
